EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Mark Hull on March 11, 2021.
The application has been amended as follows:

In the Claims
Claim 1 has been rewritten as follows:
--1.	(Currently amended) An assembly for chopping glass fibers, the assembly comprising:
a cutter wheel having a plurality of radially extending blades; and
a cot wheel adjacent the cutter wheel, the cot wheel comprising:
an inner hub;
an elastomeric ring mounted onto the inner hub for rotation therewith, the elastomeric ring having a planar, annular first face and a planar, annular second face opposite the first face; and
a retaining device including a first retaining member fixably attached to the inner hub, the first retaining member 
wherein the projection and the tapered surface indent into the planar, annular face of the elastomeric ring and the tapered surface wedges at least a portion of the elastomeric ring toward the inner hub to resist separation of the elastomeric ring from the hub during rotation of the cot wheel.--.

Claims 4-5 have been rewritten as follows:
--4.	(Currently amended) The assembly of claim 1, wherein the retaining device further includes 

5.	(Currently amended) The assembly of claim 4, wherein 

Claim 11,	line 12, “by” has been deleted.

Remarks
The changes to claims 1 and 4 have been made for further clarity. The change to claim 11 has been made to correct/clarify the grammar.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either taken alone or in combination, does not teach or suggest the claimed invention; for example, the prior art of record does not teach or suggest all of the features set forth in each of independent claims 1 and 11, particularly the recitations directed to the specific configuration of the tapered surface and the projection as set forth in lines 12-19 of claim 1 (above; i.e., “wherein the inner face … during rotation of the cot wheel”) and in the last paragraph of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
March 11, 2021